Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 17/094,046 filed on 11/10/20. Claims 1 - 6 has been examined.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1 - is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopisetti et al. (US 2019/0278246) in further view of Bhagwani et al. (US 2019/0116477).
Regarding claim 1, Gopisetti teaches A Highway Addressable Remote Transducer (HART) modem comprising: 
a communication conversion unit configured to relay communication between field equipment and a host device or a diagnostic device on a higher level (communication between HART field and master, Abstract, Fig. 1 - 5); 
a storage unit configured to store data (storage devices, 514 of Fig. 5, paragraph 78); 
a waveform detection unit configured to record data sampled from HART communication signals to be transmitted and received to and from the field equipment in the storage unit (HART signal is detected, as explained in Fig. 4, At step 407, when a HART data signal is detected, the field instrument communicates with the HART master device according to a HART protocol, paragraph 73); 
and a waveform acquisition management unit configured to transmit the data accumulated in the storage unit to the diagnostic device when the recording of the data stops (as explained above and Fig. 1 – 5, the HART transmit circuit will be active only when a HART master is connected to the field instrument and valid communication (e.g., reception) is detected. In this mode, the current that is utilized for HART communication will be diverted to support BLE communication until no valid HART communication is detected. When there is no HART communication (i.e., no request received from the HART master), BLE communication is activated. When the BLE communication is activated, process variable, Tag information, and Device critical diagnostics can be advertised continuously, paragraph 51, as understood the data is accumulated and transferred only during the active stage or when user requests data). However, does not specifically disclose a communication content monitoring unit configured to monitor contents of the communication through the communication conversion unit and instruct the waveform detection unit to start recording and stop the recording of data according to a signal acquisition timing specified by a user.
	Bhagwani teaches monitor contents of the communication through the communication conversion unit and instruct the waveform detection unit to start recording and stop the recording of data according to a signal acquisition timing specified by a user (as specifically explained in Fig. 3, 7, user can set timing, as shown in Fig. 7 example enabled for 60 minutes, paragraph 79).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Bhagwani’s timing set by user with the system of Gopisetti. One would be motivated to combine these teachings because it will provide data by to user on demand; making the system more user friendly.
Allowable Subject Matter
7.	Claims 2 - 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Conclusion
8.	         The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Vanderah (US 2017/0344445) teaches methods and apparatus to implement communications via a remote terminal unit. 
Ferguson et al. (US 2016/0182323) teaches automatic process data transmission and monitoring for an industrial process network.
Manahan et al. (US 2015/0338315) teaches enclosure diagnostic and control systems.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632